Catterson, J.,
concurs in a separate memorandum as follows: I concur with the majority’s view that there are no grounds upon which sanctions could be imposed against petitioner. I write separately on the issue of respondent Baldor’s ad hominem attack on petitioner’s counsel in the underlying CPLR article 78 proceeding.
In the context of the instant sanctions application, Baldor personally attacked the Cooperative’s counsel, asserting that he had “systematically brought similar baseless lawsuits” against city agencies “nearly identical” in their allegations to this case.
The mere fact that counsel often litigates before city agencies is irrelevant to the merits of this case. Furthermore, the Cooperative accurately points out that counsel was recently victorious against the City in litigation that alleged a sham bidding *297process with respect to the New Fulton Fish Market, a theory counsel pursued vigorously in this case.
While there is clearly animus between the parties, I find the attacks on counsel for vigorously representing his client nothing less than reprehensible and antithetical to our justice system. The Cooperative challenged what it alleged was a “sham” bidding process based on the need to renovate the “antiquated” Terminal Market, and the alleged economic decline that would result from “unfair” competition with Baldor. Baldor accused the Cooperative of efforts to thwart the expansion of a “nonunion” employer. While the merits of these allegations were sharply in dispute and heavily litigated, the fact remains that, based on the record, the Cooperative’s claims were not patently false, or solely intended to harass Baldor.
Indeed, we reversed the original trial court’s ruling solely on the basis of the Cooperative’s standing to challenge a decision of the New York City Economic Development Corporation (hereinafter referred to as EDC) (36 AD3d 234 [2006], Iv denied 8 NY3d 827 [2007]). That ruling established for the first time that EDC, as a not-for-profit corporation under contract to the City, was not bound by our previous holding in Matter of Madison Sq. Garden, L.P. v New York Metro. Transp. Auth. (19 AD3d 284 [2005], Iv dismissed 5 NY3d 878 [2005]). I see nothing in the then-existing case law that would have prohibited the Cooperative’s counsel from advancing the arguments he vigorously made in the original article 78 proceeding.